Title: Enclosure: Appendices, 5 March 1792
From: Unknown
To: 


          Appendices
          Appendix A
          
            
              No.
               1
              Act of New Hampshire to confiscate Estates of sundry Persons therein named—passed November 28 1778.
            
            
              
               2
              Act of Massachusetts Bay to prevent the return of certain Persons therein named, and others who had left  that state or either of the United States and joined the Enemies thereof—passed in 1778.
            
            
              
               3
              Act of Massachusetts Bay to confiscate the Estates of certain notorious Conspirators against the Government and liberties of the inhabitants of the late Province now State of Massachusetts Bay—passed in 1779.
            
            
              
               4
              Act of Rhode Island to confiscate and sequester Estates, and banish persons of certain descriptions—passed October 1775—February, March, May, June, July, August, October 1776—February and October 1778—February, May, August, September, October 1779—July, September, October 1780—January, May 1781—June, October, November 1782—February, May, June, October 1783.
            
            
              
               5
              Act of Connecticut directing certain confiscated Estates to be sold—Connecticut Laws—fol. 56.
            
            
              
               6
              Act of New York for the forfeiture and sales of the Estates of Persons who have adhered to the enemies of the State—passed 22 October 1779.
            
            
              
               7
              Act of New York for the immediate sale of part of the confiscated Estates—passed March 10. 1780.
            
            
              
               8
              Act of New York approving the act of Congress relative to the Finances of the United States and making provision for redeeming that State’s proportion of Bills of Credit to be emitted—passed 15 June 1780.
            
            
              
               9
              Act of New York to procure a sum in specie for the purpose of redeeming a portion of the bills emitted &c—passed 7 October 1780.
            
            
              
              10
              Act of New Jersey to punish Traitors and disaffected Persons—passed 4 October 1776.
            
            
              
              11
              Act of New Jersey for taking charge of and leasing the real Estates, and for forfeiting personal Estates of certain Fugitives and Offenders—passed April 18. 1778.
            
            
              
              12
              Act of New Jersey for forfeiting to and vesting in the State the real Estates of certain Fugitives and offenders—passed 11 Decr. 1778.
            
            
              
              13
              Act of New Jersey supplemental to the act (No. 10) to punish Traitors and disaffected Persons—passed October 3. 1782.
            
            
              
              14
              Act of Pennsylvania for the attainder of divers Traitors and for vesting their Estates in the Commonwealth if they render not themselves by a certain day—6 March 1778.
            
            
              
              15
              Act of Delaware declaring Estates of certain Persons forfeited and themselves incapable of being elected to any office—passed 5 February 1778.
            
            
              
              16
              Act of Maryland for calling out of circulation the Quota, of the State, of the Bills of credit issued by Congress—October 1780.
            
            
              
              
              By the 11th Section of this act persons indebted to  Creditors who had not become subjects and residents of the State, or had an agent constantly residing within the State, were, under certain regulations, authorized to pay these debts into the Treasury in certain species of depreciated Paper money, and the Treasurer’s receipt was declared good Evidence in Law and Equity of the payment of such debt.
            
            
              
              17
              Act of Maryland to seize, confiscate and appropriate all British Property within the State—passed October 1780.
            
            
              
              18
              Act of Maryland to appoint Commissioners to preserve confiscated British Property—passed October 1780.
            
            
              
              19
              Act of Maryland to procure a loan and for the sale of escheat lands and the confiscated British Property therein mentioned—passed October 1780.
            
            
              
              20
              Act of Virginia for sequestering British Property, enabling those indebted to British Subjects to pay off such debts &c—passed October 1777.
            
            
              
              21
              Act of Virginia concerning escheats and forfeitures from British Subjects—May 1779.
            
            
              
              22
              Act of Virginia to amend the act concerning Escheats &c—passed May 1779.
            
            
              
              23
              Act of Virginia to amend the act concerning escheats and forfeitures—passed October 1779.
            
            
              
              24
              Act of Virginia to adjust and regulate pay and account of officers of Virginia line—passed November 1781.
            
            
              
              25
              Act of Virginia for providing more effectual Funds for redemption of Certificates—passed May 1782.
            
            
              
              26
              Act of North Carolina for confiscating the property of all such persons as are inimical to the United States &c—passed November 1777.
            
            
              
              27
              Act of North Carolina to carry into effect the last mentioned act—passed Jany. 1779.
            
            
              
              28
              Act of South Carolina for disposing of certain Estates and banishing certain persons therein mentioned—passed 26 February 1782.
            
            
              
              29
              Act of South Carolina to amend the last mentioned act—passed 16 March 1783.
            
            
              
              30
              Act of Georgia for inflicting Penalties on and confiscating the Estates of such persons as are therein declared guilty of Treason and for other purposes therein mentioned—passed May 4 1782.
            
            
              
              31
              Act of South Carolina to vest 180 acres of land, late property of James Holmes, in certain persons in trust for the benefit of a public school—passed 15 August 1783.
            
            
              
              32
              Act of Virginia for removal of seat of Government—passed May Sess. 1779. See No. 21.
            
            
            
              
              33
              Act of New Jersey to appropriate a certain forfeited Estate—passed 23 December 1783.
            
            
              
              34
              Act of Maryland for the benefit of the children of Major Andrew Leitch—15 June 1782.
            
          
          Appendix B
          
            
              No.
               1
              Act of Massachusetts in addition to an act made and passed the present year (1784) intitled an act for repealing two laws of this State passed—10 November 1784. See Appendix C No. 2.
            
            
              
               2
              Act of North Carolina to secure and quiet in their possessions all such as have or may purchase lands goods &c sold or hereafter to be sold by the Commissioners of forfeited Estates—passed December 29 1785.
            
            
              
               3
              Act of North Carolina directing the sale of confiscated property—passed October sess. 1784.
            
            
              
               4
              Act of Georgia to authorize the Auditor to liquidate the demands of such persons as have claims against the confiscated Estates—passed 22 February 1785.
            
            
              
               5
              Ordinance of South Carolina for amending and explaining the Confiscation Act—passed 26 March 1784.
            
            
              
               6
              Act of South Carolina to amend the Confiscation act and for other purposes therein mentioned—passed 22 March 1786.
            
            
              
               7
              Act of Georgia releasing certain persons from their Bargains &c—passed 29 July 1783.
            
            
              
               8
              Act of Georgia to compel the settlement of public accounts, for inflicting Penalties, and for vesting Auditor with certain Powers—passed 10 February 1787.
            
            
              
               9
              Act of Maryland to vest certain powers in the Governor and Council. Sect. 3rd.—passed November sess. 1785.
            
            
              
              10
              Act of Maryland to empower Governor and Council to compound with the discoverers of British Property and for other purposes—passed November sess. 1788.
            
          
          Appendix C
          
            
              
              
              See Acts of Confiscation, Banishment &c referred to in Appendix A—No. 1 to 30 inclusive.
            
            
              No.
               1
              Act of North Carolina of Pardon and oblivion—passed April sess. 1788.
            
            
              
               2
              Act of Massachusetts Bay for repealing two laws of the State and for asserting the right of that free and sovereign Commonwealth to expel such aliens as may be dangerous to the Peace and good Order of Government—passed 24 March 1784.
            
            
              
               3
              Act of Georgia for ascertaining the rights of aliens  and pointing out a mode for the admission of Citizens—passed 7th February 1785.
            
            
              
               4
              Act of New York to preserve the freedom and independence of the State and for other purposes therein mentioned—passed 12 May 1784.
            
            
              
               5
              Act of Virginia prohibiting the migration of certain persons to that Commonwealth and for other purposes therein mentioned—passed October sess. 1783.
            
            
              
               6
              Act of Virginia to explain, amend and reduce into one act the several acts for the admission of Emigrants to the rights of Citizenship and prohibiting the migration of certain Persons to that Commonwealth—passed October sess. 1786.
            
            
              
               7
              Act of North Carolina to describe and ascertain such persons as owed allegiance to the State and to impose certain disqualifications on certain persons therein named—passed October sess. 1784.
            
            
              
               8
              Act of North Carolina to amend the last mentioned act—passed November sess. 1785.
            
            
              
               9
              Act of South Carolina restoring to certain persons their Estates and for permitting the said Persons to return and for other purposes—26 March 1784.
            
            
              
              10
              See Appendix A No. 28. By act of 26th February 1782 penalties of Confiscation and Banishment were inflicted on certain persons described in Lists 1, 2. 3. 4. 5, and, though it appears by the foregoing act, that the persons named in Lists No 1. 2. 3 were restored to their Estates under certain Assessments and Limitations, and permitted to return and reside in the state under certain disqualifications, the penalties of the act of 26th February 1782 still prevail against those Persons mentioned in the Lists No. 4 and 5, who are liable to suffer death, if they return to the State after being sent out of it.
            
            
              
              11
              Act of Rhode Island to send out of the State N. Spink and Jno. Underwood, who had formerly joined the Enemy and were returned into Rhode Island—passed 27 May 1783.
            
            
              
              12
              Act of Rhode Island, to send Willm. Young, theretofore banished, out of the State, and forbidden to return at his peril—passed 8 June 1783.
            
            
              
              13
              Act of Rhode Island allowing Wm. Brenton, late an absentee, to visit his family for one week, then sent away not to return—passed June 12. 1789.
            
            
              
              14
              Act of Rhode Island to banish S. Knowles (whose Estate had been forfeited) on pain of death if he return—passed October 1783.
            
            
              
              15
              Act of Pennsylvania to attaint Harry Gordon unless he surrender himself by a given day (24 July 1783) and the seizure of his Estates by the Agents of forfeited Estates confirmed—passed 31 January 1783.  This act passed after the provisional articles were signed and the time limited for the surrender of Mr. Gordon’s person was many months after the account reached the United States. Part of Mr. Gordon’s real Estate was sold in consequence of an order of the executive Council of Pennsylvania made in the year 1790.
            
            
              
              16
              Act of New York for granting a more effectual relief in cases of certain Trespasses—passed 17 March 1783.
            
            
              
              17
              Act of Georgia to point out the mode for the recovery of property unlawfully acquired under the British usurpation and withheld from the rightful owners and for other purposes—passed 17 February 1783.
            
            
              
              18
              Act of New York for suspending the prosecutions therein mentioned—passed 21 March 1783.
            
            
              
              19
              Act of New York to amend an act entitled “an act for relief against absconding and absent Debtors” and to extend the remedy of the act entitled “an act for granting a more effectual relief in cases of certain Trespasses and for other purposes therein mentioned—passed May 4 1784.
            
          
          Appendix D
          
            
              No.
               1
              Act of North Carolina for establishing Courts of Law and for regulating the proceedings therein. Sect. 101—passed November sess. 1777.
            
            
              
               2
              Act of Virginia for directing the mode of adjusting and settling the payment of certain debts and contracts—passed November sess. 1781.
            
            
              
               3
              Act of Virginia to repeal so much of a former act as suspends the issuing Executions upon certain Judgments until December 1783—passed May sess. 1782.
            
            
              
               4
              Act of Virginia to amend an act entitled “an act to repeal so much of a former act as suspends the issuing executions on certain judgments until December 1783”—passed Oct. sess. 1782.
            
            
              
               5
              Act of Virginia to revive and continue the several acts of Assembly for suspending the issuing executions on certain judgments until December 1783—passed October sess. 1783.
            
            
              
               6
              Act of Maryland to prevent suits on certain debts for a limited time—passed April sess. 1782.
            
            
              
               7
              Ordinance of South Carolina respecting suits for the recovery of debts—passed 26 March 1784.
            
            
              
               8
              Act of Connecticut relative to debts due to persons who have been and remained within the Enemy’s power or lines during the late war—passed May sess. 1784.
            
            
              
               9
              Act of Massachusetts Bay directing the Justices of the Courts of Judicature to suspend rendering judgment for any interest that might have accrued between the 19  April 1775 and the 20th January 1783 on debts due to British Subjects—passed 9 November 1784.
            
            
              
              10
              Old Act of Maryland.
            
            
              
              11
              } Case of Thomas Harrison’s representatives in the Chancery Court of Maryland.
            
            
              
              
              Case of Bayard and Singleton decided in North Carolina.
            
            
              
              12
              Act of Rhode Island to enable any Debtor in Gaol on Execution at the suit of any Creditor to tender real, or certain specific articles of personal, Estate—passed March 1786.
            
            
              
              13
              Act of New Jersey to direct modes of proceeding on writs of fieri facias and for transferring Lands and Chattels for payment of debts—23 March 1786.
            
            
              
              14
              Act of S. Carolina for regulating Sales under Executions and for other purposes therein mentioned—passed 12 October 1785.
            
            
              
              15
              Act of Maryland for the settlement of public accounts and to appoint persons to collect the debts due to persons convicted of treason and for a specific performance of certain contracts made by British Subjects previous to the revolution—passed November sess. 1786.
            
            
              
              16
              Acts of Rhode Island of May and June 1775, of January, July and Septr. 1776, of February 1777, and of May 1786.
            
            
              
              17
              Act of New Jersey for making Bills emitted by the act for raising a revenue of £3159.5 per annum for 25 years legal tender—passed 1st June 1786.
            
            
              
              18
              Act of New Jersey for striking and making current £100.000 in Bills of Credit to be let out on loan—passed 26 May 1786.
            
            
              
              19
              Act of Georgia for emitting the sum of £50.000 in Bills of Credit and for establishing a Fund for the redemption and for other purposes therein mentioned—14 Augt. 1786.
            
            
              
              20
              Ordinance of South Carolina respecting suits for the recovery of debts—passed 26 March 1784.
            
            
              
              21
              Act of South Carolina to regulate the recovery and payment of debts and prohibiting the importation of negroes &c—passed 28 March 1787.
            
            
              
              22
              Act of South Carolina to regulate the payment and recovery of debts and to prohibit the importation of Negroes for the time therein limited—passed 4 Novr. 1788.
            
          
          Appendix E
          
            
              No.
               1
              Case of Wm Neate’s Executors against Comfort Sands—decided in the supreme Court of New York.
            
            
            
              
               2
              Case of Osborne against Mifflin’s Executors—decided in the supreme Court of Pennsylvania.
            
            
              
               3
              Case of Hoare against Allen—decided in the same Court.
            
            
              
               4
              Case of Stewardson Administrator of Mildred against Dorsey decided in the general Court of Maryland.
            
            
              
               5
              Act of Virginia for the protection and encouragement of the Commerce of nations acknowledging the independence of the United States of America—Oct. sess. 1779.
            
            
              
               6
              Act of Virginia to repeal part of an act for the protection and encouragement of the Commerce of nations acknowledging the independence of the United States of America—passed 31 December 1787.
            
            
              
               7
              Act of Virginia to repeal so much of all and every act or acts of Assembly as prohibits the recovery of British Debts—passed 12 December 1787.
            
            
              
               8
              Case of Rutgers against Wadington decided in the Mayor’s Court of New York.
            
            
              
               9
              Case of John Smith Hatfield at a Court of Oyer and Terminer held at Bergen in the State of New Jersey in August 1789.
            
          
        